Citation Nr: 1715311	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sarcoidosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for sarcoidosis and assigned a noncompensable rating, effective September 30, 2009. 

In a March 2012 rating decision, the Detroit, Michigan RO granted an increased rating of 10 percent, effective September 30, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for sarcoidosis remains before the Board.  

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2014.  A transcript is of record.  

The Board notes that the Veteran has moved to Mississippi.  Jurisdiction of the case must be transferred to the Jackson, Mississippi RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, it is apparent in the Veterans Benefits Management System (VBMS) that the Veteran had filed a claim for Vocational Rehabilitation & Employment (VRE ) during the period of the appeal covered by the present increased rating claim, and the VRE folder has been sent to temporary storage until it can be worked into scanning by the VA scanning vendor.  The Veterans Benefits Administration (VBA) has not provided a specific timeline as to the completion of this scanning project for inactive VRE folders (other than by the end of Fiscal Year 2018).  

Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to compensation claims, as basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  This is particularly true in the case of increased rating claims.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should put in an expedited request through the appropriate channels to have this Veteran's inactive VRE folder scanned into VBMS.  

2. Once the VRE folder has been scanned into VBMS, and reviewed by the AOJ along with any additional evidence associated with the Veteran's VBMS eFolder since the issuance of the August 2015 Supplemental Statement of the Case (SSOC), the AOJ should issue an appropriate SSOC unless the benefits sought are granted in full.  An appropriate period of time should be allowed for response from the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




